Citation Nr: 0532698	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran in this matter apparently had recognized guerilla 
service in the Philippines from October 1944 to November 
1945.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied reopening the 
appellant's claim for entitlement to service connection for a 
heart condition. In a subsequent April 2003 rating decision, 
the RO reopened the claim and denied it on the merits.

This matter was previously before the Board in August 2004, 
wherein the claim for entitlement to service connection for a 
heart condition was reopened and remanded for additional 
development.  The case had been returned to the Board.


FINDING OF FACT

A heart disorder has was not incurred in or aggravated by 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in February 2003 and March 2004, 
and from the VA Appeals Management Center dated in November 
2004, January 2005 and May 2005, as well as by the 
discussions in the various rating decisions, August 2004 
Board Remand, the July 2003 statement of the case (SOC), and 
the September 2003, June 2004, and October 2005 supplemental 
statements of the case (SSOC).  The veteran was told of what 
was required to substantiate his claim and of his and VA's 
respective duties.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  The February 2003 letter from the RO 
to the veteran was provided prior to his March 2003 initial 
adjudication of his claim.  Thus, there is no defect in the 
notice provided to the veteran.  Additionally, all evidence 
submitted by the veteran was considered by VA in the SOC and 
SSOCs as set forth above.  The claim has been on appeal for 
several years, and in that time VA has provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet 
App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent a VA examination in June 2005 
and his claims folder was reviewed by the VA examiner in 
conjunction with conducting the examination.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Heart disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
cardiovascular-renal disease, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A service record (Certificate of Relief from Active Duty), 
allegedly dated in November 1945, shows that the veteran 
complained of chest pain.  Affidavits from V.C. and C.F. 
dated in September 1954 show that during service they saw the 
veteran complain of chest pain and trouble breathing and saw 
blood come out of his mouth.  They stated that the veteran 
was treated for this ailment in January 1945.  

Chest X-rays dated in March 1948 and November 1948 from Luna 
General Hospital show that the veteran's heart was normal.  A 
chest x-ray from Bethany Hospital dated in September 1954 
showed that the heart was moderately enlarged, probably due 
to hypertrophy.

Affidavits from R. V. Lewis, M.D., dated in October 1954, 
April 1955, and January 1956, each show that the veteran was 
treated in January 1945 with chest pain, difficulty 
breathing, and vomiting blood.  Dr. Lewis stated he found 
that the veteran had an enlarged heart.  He further stated 
that upon examination of the veteran after service in 1946, 
1947, and 1954, he still found that he had an enlarged heart, 
based upon a September 1954 X-ray.

In November 1954, the RO attempted to obtain the veteran's 
chest x-rays made at enlistment, during service, and at 
discharge; however, no service medical records were found.

An affidavit from G. H. dated in January 1955, shows that 
between April 1945 and August 1945, the veteran was said to 
have gone to sick call due to chest pain.

Affidavits from C.A. and D.C., dated in December 1955, show 
that in 1945 the veteran was said to have been treated for 
chest pain.

An affidavit from B. Nebres, a chief surgeon, dated in 
December 1955, shows that he stated that he treated the 
veteran for slight cardiac enlargement in 1945.

In March 1957, the veteran provided additional lay affidavits 
indicating that he suffered from chest pain during service.

A private medical record from B. G. De La Cruz, M.D. (Lorma 
Medical Center) dated in August 2002, shows that the veteran, 
in pertinent part, had a diagnosis of arteriosclerotic heart 
disease with left ventricular hypertrophy and an 
arteriosclerotic aorta.  

A private medical record from D. O. Concepcion, M.D., dated 
in March 2003, shows that the veteran's hypertensive 
cardiovascular disease "may have been aggravated" during 
service.

A private medical record from D. S. Valdez, M.D., received by 
the RO in May 2003, shows that the veteran had been treated 
for heart disease since March 2003.  Dr. Valdez stated that 
the veteran's hypertensive cardiovascular disease "could 
have been aggravated" during service.  In a subsequent 
statement, Dr. Valdez stated that the veteran's heart 
disorder was incurred and aggravated during service.

A private medical record from Dr. Concepcion dated in May 
2003, shows that the veteran had been a patient in his clinic 
since 1946, but the treatment records had been destroyed.  
The diagnosis was hypertensive cardiovascular disease, which 
he stated had been incurred and aggravated during service.  
He provided a similar statement in May 2004.

In March 2004, M.M. Cariaso, M.D. stated that the veteran's 
diagnoses included hypertensive cardiovascular disease, 
cardiomegaly, and arteriosclerotic heart disease.

In March 2004, the veteran submitted medical literature about 
the aorta and angina pectoris.

In February 2005, D.P. stated that since her childhood she 
knew that the veteran was suffering from heart disease and 
that it was established with her barangay that the veteran's 
heart condition was incurred and aggravated during his 
military service.

A private medical record from Dr. Valdez dated in February 
2005, shows that the veteran was a regular patient, reporting 
intermittent pricking chest pain, almost daily, accompanied 
by dizziness, shortness of breath, and exertional dyspnea.  
The diagnosis was hypertensive cardiovascular disease with 
arteriosclerotic, and electrocardiogram showing inferior wall 
ischemia.

A VA examination report dated in June 2005 shows that the 
examiner indicated reviewing the veteran's entire claims 
folder in conjunction with the examination.  The veteran 
provided a history of chest pain and a finding of an enlarged 
heart in 1945 during his period of service.  He added that he 
had been treated for symptoms associated thereto ever since.  
Upon examination of the veteran and review of the record, the 
examiner opined that it was less likely as not (less than 50 
percent probability) that the veteran's current hypertensive 
hypertensive cardiovascular disease was caused by or a result 
of military service.  The examiner explained that the 
earliest pieces of evidence of heart enlargement presented 
were based on subsequent statements made by the veteran's 
private physicians in 1954 and 1955.  However, no supporting 
objective evidence was available.  A 1948 chest X-ray taken 
at the V. Luna General Hospital had shown findings of a 
normal heart.  It was only in September 1954 when 
cardiomegaly had been detected by chest X-ray in Bethany 
Hospital.  Subsequent medical certificates by Dr. De La Cruz 
in August 2002, Dr. Valdez in March 2003,  and Dr. Cariaso in 
March 2004 stated consistent treatments for arteriosclerotic 
heart disease with left ventricular hypertrophy, hypertensive 
cardiovascular disease, and cardiomegaly.

The examiner continued that the veteran was in active service 
when he was 21 years old.  Dr. Concepcion had claimed that 
the heart disease (hypertensive cardiovascular disease) had 
started at that time although he did not have the records to 
prove the allegation. In addition, based on published data, 
"prolonged increases in the usual diastolic blood pressure 
of 5 and 10 mmHg were associated with at least 34 percent and 
56 percent increases in stroke and with at least 21 percent 
and 37 percent increases in coronary heart disease risk, 
respectively, in patients monitored for six to 25 years."  
If the veteran really had the hypertensive cardiovascular 
disease at that time, he would have developed congestive 
heart failure at this time.  Based on available medical 
information, his cardiomegaly was present and documented in 
1954, based on the chest X-ray in Bethany Hospital.  It was 
probably at this time that his heart disease started and not 
during active service nor during the first post-year service, 
and it was also not related to any in-service disease or 
injury.

An echocardiographic study conducted in June 2005 shows that 
the left ventricle appeared to be concentrically 
hypertrophied with good wall motion and contractility and 
good systolic function.  The right ventricle appeared to be 
normal in dimension with good wall motion and contractility.  
The left atrium and right atrium appeared to be normal in 
dimensions with no evidence of thrombus.  The anterior and 
posterior mitral valve leaflets appeared to be normal with no 
restriction of motion.  The annulus appeared to be thickened.  
The anterior and septal tricuspid valve leaflets appeared to 
be normal with no restriction of motion.  The annulus 
appeared to be normal.  The aortic valve leaflets could not 
be adequately assessed. The annulus appeared to be normal.  
The pulmonic valve appeared to be normal. The main pulmonary 
artery appeared to be normal. The aortic root appeared to be 
thickened. The pericardium appeared to be normal.

At the outset, the Board notes that a question as to the 
veteran's service remains unresolved.  In January 1955, the 
Adjudant General certified that the veteran had Recognized 
Guerilla Service from October 7, 1944, to November 14, 1945.  
However, in August 2005 the National Personnel Records Center 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.  
Regardless of this discrepancy, the Board finds that the 
preponderance of the evidence of record does not support a 
finding that the veteran's current heart disorder had its 
onset during active service, or within one year following 
discharge from service, or was related to any in-service 
disease or injury.  

The authenticity of a service record is in question.  In 
November 1955, a photographic print of a Certificate of 
Relief from Active Duty was associated with the claims 
folder.  This document showed that the veteran complained of 
chest pain.  It was undated and signed by the veteran's 
commanding officer (G.H.), who has provided affidavits in 
support of the veteran's claim.  A copy of this same document 
was submitted to the RO in December 2002, which is now dated 
November 7, 1945.  

In any event, there was no diagnosis of a cardiovascular 
disorder during service or within one year thereafter.  The 
alleged notation of "chest pain" during service was not 
accompanied by a clinical diagnosis.  The Board is aware that 
Drs. Lewis and Nebres stated that they treated the veteran 
for an enlarged heart during service in 1945.  Drs. Lewis and 
Concepcion also stated that the veteran was treated for heart 
problems shortly after service in 1946 and 1947.  However, 
none of these doctors provided actual records of treatment 
for the veteran during those time periods, and their 
statements were made many years after the fact.  More 
importantly, chest X-rays dated in March 1948 and November 
1948 from Luna General Hospital show that the veteran's heart 
was normal.  It was not until September 1954 that an enlarged 
heart was actually demonstrated on chest x-ray.  Accordingly, 
these doctors statements are not found to be persuasive.

The Board finds that the opinion of the VA examiner in June 
2005, which concludes that the veteran's current 
cardiovascular disorder is not related to his active service, 
is probative as it was definitive, based upon a complete 
review of the veteran's entire claims folder, and supported 
by detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).   

The Board has considered the statements from Drs. Valdez and 
Concepcion, asserting that the veteran's current 
cardiovascular disease was incurred or aggravated during 
service.  However, there was no indication that either of 
these doctors had reviewed the claims folder.  The VA 
examiner in June 2005 discounted these respective opinions 
showing that the earliest evidence of a heart enlargement of 
record was not until 1954 and that objective evidence 
supporting their opinions had not been provided.  It appears 
that the opinions had been based upon a history as provided 
by the veteran, and not from confirmed evidence of in-service 
incurrence.  Thus, they can only be afforded minimal 
probative value.  A medical diagnosis is only as credible as 
the history on which it was based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [ a diagnosis "can be no better than the facts 
alleged by the appellant."].  Accordingly, the statements 
from Drs. Valdez and Concepcion are not found to be 
persuasive as to the onset and etiology of the veteran's 
current heart disorder.

As noted above, there is no persuasive evidence of a 
cardiovascular disorder within the one year following the 
veteran's discharge from service.  The earliest objective 
medical evidence of record that tends to show findings of a 
heart disorder following separation from service is 
associated with the 1954 records as indicated above, 
approximately nine years following separation from service.

The Board has also considered the various lay statements 
submitted on behalf of the veteran.  However, there is no 
evidence that those making the lay statements, including the 
veteran, possessed the requisite medical training or 
expertise necessary to render them competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran has also provided some literature about the aorta 
and angina pectoris.  To the extent that he is attempting to 
extrapolate from the medical literature that his current 
cardiovascular disorder is related to his active service, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a heart disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002 & 
Supp. 2005).


ORDER

Entitlement to service connection for a heart disorder is 
denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


